Citation Nr: 0919309	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
April 1977.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which, in pertinent part 
denied entitlement to an evaluation in excess of 60 percent 
for bronchial asthma.


FINDINGS OF FACT

1.  Prior to December 13, 2006, the Veteran's bronchial 
asthma did not require daily inhalational and oral 
bronchodilator therapy or anti-inflammatory treatment and did 
not result in weekly asthmatic attacks; the Veteran's PFT did 
not indicate a FEV-1 or FEV- 1/FVC less than 40-percent.  

2.  For the period beginning December 13, 2006, the Veteran's 
bronchial asthma required daily inhalational and oral 
bronchodilator therapy as well as daily anti-inflammatory 
treatment and resulted in three or more asthmatic attacks per 
week; a June 2007 PFT showed forced expiratory volume in one 
second (FEV-1) was 39 percent of the predicted value and FEV-
1/forced vital capacity (FVC) was 72 percent.


CONCLUSIONS OF LAW

1.  For the period prior to December 13, 2006, the criteria 
for an evaluation in excess of 60 percent for bronchial 
asthma have not been met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6602 (2008).

2.  For the period beginning December 13, 2006, the criteria 
for an evaluation of 100 percent for bronchial asthma have 
been met.  38 U.S.C.A. § 1155;  38 C.F.R. §§ 3.321, 4.1, 
4.97, Diagnostic Code 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In a letter issued in April 2004, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating for bronchial asthma.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

While he has not received specific information regarding the 
disability rating and effective date elements of his 
increased rating claim, as the claim is being granted, the RO 
will have the opportunity to provide the Veteran with notice 
in accordance with Dingess prior to implementing the Board's 
decision.  Therefore, the Veteran is not prejudiced by the 
lack of notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether a 
veteran has been prejudiced thereby).  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  

The Veteran was provided notice that complies with Vazquez-
Flores in May 2008.  This notice was provided after the 
initial decision on the claim.  Cf. Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004) (holding that 
the VCAA requires notice be provided prior to initial 
adjudication of the claim).  The timing deficiency with the 
May 2008 notice was cured by readjudication of the claim in a 
statement of the case issued in June 2008.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in June 2007 
for his bronchial asthma.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Asthma

The Veteran was granted service connection for bronchial 
asthma in March 1978 with an initial evaluation of 10 percent 
assigned effective April 1977.  In a December 1999 rating 
decision, the Veteran was granted an increased evaluation for 
bronchial asthma of 60 percent effective September 1999.  In 
the VA Form 9, the Veteran perfected his appeal for an 
increased evaluation for asthma in excess of 60 percent.  

Bronchial asthma is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6602. The pertinent criteria are:

FEV-1 less than 40-percent predicted, or; FEV- 1/FVC less 
than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications 
.............................................................
............................100

FEV-1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids..............................................
.............................................................
60

In the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, DC 6602.

In April 2004, the Veteran received a respiratory examination 
at a VA Medical Center (VAMC).  He reported an occasional 
cough and noted exacerbation of his asthma from the cold and 
from exercise.  During a PFT, the Veteran was unable to 
complete the pre-bronchodilator test due to excessive 
coughing.  However, after use of a bronchodilator, the 
examination indicated FEV- 1 was 51 percent of the predicted 
value and FEV-1/FVC was 62 percent.    

The Veteran did not report for a scheduled VA examination in 
August 2006.  There is some indication in the case file that 
he did not receive notice of the examination.

In December 2006, the Veteran received a VA respiratory 
examination.  He reported that his asthma had progressively 
worsened and required daily inhalational and oral 
bronchodilator therapy as well as daily inhalational anti-
inflammatory therapy.  He stated that his treatment reduced 
the number and severity of his asthmatic attacks but reported 
acute attacks three or more times per week.  A PFT was 
attempted with the Veteran but he had a difficult time during 
the Flow Volume Loop.  He had productive coughs after taking 
a deep breath and stated that he could not complete the test.  

The Veteran received another VA respiratory examination in 
June 2007.  Noting review of the claims file, the examiner 
described the Veteran's medical history and onset of 
symptoms.  The Veteran reported that his asthma had 
progressively worsened and required daily inhalational and 
oral bronchodilator therapy as well as daily inhalational 
anti-inflammatory therapy.  He reported acute attacks three 
or more times per week.  

The Veteran described coughing one or several times daily, 
producing purulent sputum, constant or nearly constant 
wheezing, and frequent dyspnea at rest or upon any level of 
exertion.  He also stated that he had been incapacitated due 
to his asthma during at least 45 days in the past 12 months.  
The examiner noted that there was severe impairment in 
condition between asthmatic attacks.  

While chest X-rays were normal, the pulmonary function test 
administered during the June 2007 examination indicated post-
bronchodilator FEV- 1 was 39 percent and FEV-1/FVC was 72 
percent.  The examiner diagnosed the Veteran with chronic 
bronchial asthma.  

The April 2004 VAMC examination indicated that the Veteran's 
disability was accurately rated at 60 percent.   He reported 
an occasional cough and occasional use of an inhaler and the 
examination indicated FEV-1 between 40 and 55 percent of the 
predicted value.  There is no medical evidence of record that 
indicates worsening symptoms until December 2006.

In the December 2006 VA examination, the Veteran reported 
that his asthma had progressively worsened.  He now required 
daily inhalational and oral bronchodilator therapy as well as 
daily inhalational anti-inflammatory therapy and experienced 
at least three asthmatic attacks per week.  Even though the 
Veteran continued with bronchodilator therapy, he was unable 
to complete a PFT.  
Although respiratory failure was not noted and a PFT was not 
completed, resolving reasonable doubt in the Veteran's favor 
the Board finds that the Veteran's bronchial asthma had 
increased in severity so as to warrant an increased 
disability rating of 100 percent beginning December 13, 2006.  
38 U.S.C.A. § 5107(b).  Moreover, a PFT completed about six 
months later in June 2007 indicated an FEV-1 less than 40 
percent of the predicted value and further verified a 100 
percent disability rating under 38 C.F.R. § 4.97, DC 6602.  


ORDER

For the period prior to December 13, 2006, entitlement to an 
evaluation in excess of 60 percent for bronchial asthma is 
denied.

For the period beginning December 13, 2006, entitlement to an 
evaluation of 100 percent for bronchial asthma is granted. 



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


